         Case 1:21-mj-00017-GMH Document 13 Filed 01/25/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMIBA

UNITED STATES OF AMERICA                     :
                                             :
       v.                                    :
                                             :      Case No.: 21-mj-00017-GMH
CLEVELAND GROVER                             :
MEREDITH, JR                                 :
                                             :
               DEFENDANT                     :
                                             :

              NOTICE OF SUBSTITUTION OF GOVERNMENT COUNSEL

       The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, hereby informs the Court that the above-captioned matter is now

assigned to Assistant United States Attorney Ahmed Baset, who will be replacing Kelly Smith as

the lead Assistant United States Attorney on the case.

                                                      Respectfully submitted,


DATED: January 25, 2021                               MICHAEL R. SHERWIN
                                                      Acting United States Attorney
                                                      N.Y. Bar 4444188

                                                 By: _____________________
                                                    AHMED M. BASET
                                                    Assistant United States Attorney
                                                    IL Bar Number 630-4552
                                                    United States Attorney’s Office
                                                    555 Fourth Street, N.W.
                                                    Washington, D.C. 20530
                                                    Telephone: 202-834-5387
                                                    Email: ahmed.baset@usdoj.gov
